United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        October 21, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-30196
                             Summary Calendar



                           CHUCK LOUIS JARRELL,

                                                     Plaintiff-Appellant,

                                  versus

  JOHN SEAL, Deputy; EIESHA LEE, Deputy; AUBREY JONES, Sheriff,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 03-CV-2737-S


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           Chuck   Louis   Jarrell,    Louisiana   prisoner    no.     122727,

appeals the summary judgment dismissing his claims brought under

42 U.S.C. § 1983. Jarrell sought monetary damages based on allega-

tions that, while a pretrial detainee, he urinated on himself in

court because no defendant would escort him to a restroom.

           “Summary judgment is reviewed de novo, under the same

standards the district court applies to determine whether summary

judgment is appropriate.”      Amburgey v. Corhart Refractories Corp.,


     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
936 F.2d 805, 809 (5th Cir. 1991); FED. R. CIV. P. 56(c)).        The

magistrate judge, trying the case by consent, correctly determined

that Jarrell failed to present summary judgment evidence to show

either “deliberate indifference” on the part of any defendant or

that he suffered any physical injury that was not de minimis.    See

Farmer v. Brennan, 511 U.S. 825, 837 (1994); Hare v. City of

Corinth, 74 F.3d 633, 639 (5th Cir. 1996) (en banc) (pretrial

detainees,   like   convicted   prisoners,   must   show   deliberate

indifference); see also 42 U.S.C. § 1997e(e); Alexander v. Tippah

County, Miss., 351 F.3d 626, 628-29, 631 (5th Cir. 2003), cert.

denied, 124 S. Ct. 2071 (2004).   The judgment is AFFIRMED.

          Jarrell moves for appointment of counsel.    The motion is

DENIED.

          JUDGMENT AFFIRMED; MOTION DENIED.




                                  2